Citation Nr: 1338590	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  08-29 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received for legal entitlement to Department of Veterans Affairs (VA) benefits as the Veteran's surviving child.  

2.  Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund (FVECF).  

REPRESENTATION

Appellant represented by:	Stephen P. Gumboc, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran had active service in the Old Philippine Scouts of the U.S. Army from June 1934 to June 1940.  He died in July 1989 and was survived by his spouse who later died in April 1998.  The appellant in this matter is the surviving son of the Veteran and his widow.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision entered in November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  It was previously before the Board in October 2010, at which time it was remanded to the RO, for inclusion of the attorney designated by the appellant to represent him in this matter.  

For historical purposes, it is noted that by its final decision of January 2002, the Board found the following: 1) the Veteran did not have wartime service in the U.S. Armed Forces during World War II which would qualify his survivors for VA death pension benefits; 2) the Veteran's peacetime service did not cause or contribute to his death; and 3) accrued benefits were not payable in April 1998 based upon evidence of record at that time.  A request for reconsideration followed which was denied by the Board in November 2003.  

By this appeal the appellant seeks to reopen the previously denied claim for legal entitlement to VA death and accrued benefits.  In addition, while this case remained in remand status, the appellant initiated a claim for entitlement to a one-time payment from the FVECF, which the RO denied and the appellant has timely appealed.  

The appeal is REMANDED directly to the RO in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

On remand, it was determined that the attorney previously appointed by the appellant to represent his interests in the instant appeal was no longer employed by the Public Attorney's Office of Calambra City, Laguna, Republic of the Philippines and, thus, could not serve as his attorney of record.  In response, the appellant appointed Stephen P. Gumboc of Taguig, Republic of the Philippines, to represent him in the instant appeal and executed a written designation to effectuate that appointment that was received by the RO in February 2011.  No further action, however, was taken by the RO to include his representative in this appeal or explain the reason(s) why that could not occur.  Further actions are thus required to ensure that the appellant is afforded due process of law.  

The appellant claims that the now-deceased Veteran had qualifying military service as to render him basically eligible for VA death and accrued benefits and to the one-time payment under the FVECF.  In Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit held that, pursuant to both 38 C.F.R. § 3.203(c) and the Secretary's statutory duty to assist (as set forth in 38 U.S.C.A. § 5103A), new evidence submitted by a claimant in support of a request for verification of service from the service department must be submitted to the service department for review. 

In this case, the appellant submitted to VA, among other items, a June 2007 certification from the General Headquarters, Armed Forces of the Philippines, Office of the Adjutant General as to the service rendered by the Veteran.  Inasmuch as the June 2007 certification or other materials were not submitted for review by the service department in determining whether the Veteran had qualifying military service, remand of this case to the RO via the AMC is necessary for the purpose of further seeking verification of the Veteran's claimed service.  38 U.S.C.A. § 5103A(a)-(c); Capellan, 539 F.3d at 1381-82.  

Accordingly, this case is REMANDED for the following actions: 

1.  Furnish to the appellant's designated representative a copy of all documents pertinent to the instant appeal and permit him to participate fully in representing the appellant's interests, including submission of any additional evidence and/or argument on his behalf.  

2.  Contact the National Personnel Records Center (NPRC) and enter a new request for verification of the Veteran's military service subsequent to June 1940.  Provide the NPRC copies of all relevant evidence (lay or documentary) regarding the Veteran's claimed military service beyond June 1940 which were added to the claims folder since the last certification in or about 2000, including but not limited to the above-referenced June 2007 certification from the Philippine Office of the Adjutant General.  

3.  Readjudicate the appellant's claim under all pertinent law and regulations and, if any benefit sought on appeal remains denied, the appellant should be provided with a supplemental statement of the case, which should contain notice of all relevant actions taken on the claim for benefits.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review. 


The appellant need take no action until otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO/AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference should be drawn as to the outcome of this matter by the actions herein requested. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


